DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiLillo et al. (US 2010/0089640 hereinafter DiLillo).

In regards to claim 1, DiLillo discloses;” An electrical box assembly comprising: a box structure including an interior defined by a plurality of walls (Abstract, Fig 1), an aperture formed through one of the walls for providing access to the interior of the box structure (Fig. 1 (113, paragraph 

In regards to claim 2, DiLillo discloses;” The electrical box assembly of Claim 1, wherein the aperture cover includes a slit forming feature (Fig’s. 1 and 3A), the slit forming feature configured to aid in the formation of a slit through the aperture cover for providing access to the interior of the box structure through the aperture (Paragraph 0036).”

In regards to claim 3, DiLillo discloses;” The electrical box assembly of Claim 2, wherein the slit forming feature is an indentation formed in the aperture cover (Fig. 3A (319, 321) paragraph 0036).”

In regards to claim 4, DiLillo discloses;” The electrical box assembly of Claim 3, wherein the indentation coincides with a separation region of the aperture cover (Fig. 3A), the separation region having a thickness less than a remainder of the aperture cover (Fig. 3B (314 is not as thick as cover (311)).”

In regards to claim 5, DiLillo discloses;” The electrical box assembly of Claim 4, wherein the separation region has a thickness less than or equal to half of a maximum thickness of the remainder of the aperture cover (Fig. 3B (shown).”



In regards to claim 12, DiLillo discloses;” The electrical box assembly of Claim 1, wherein the box structure includes a plurality of the apertures with each of the plurality of the apertures including one of the aperture covers extending thereover (Fig. 1 (shown)).”

In regards to claim 13, DiLillo discloses;” The electrical box assembly of Claim 12, wherein the box structure includes two or more of the apertures formed in one of the walls of the box structure and/or at least one of the apertures formed in two or more of the walls (Fig. 1 (shown)).”

In regards to claim 14, DiLillo discloses;” The electrical box assembly of Claim 1, wherein the box structure includes an end wall and at least one sidewall connecting the end wall to an open end of the box structure (Fig. 1 (shown)).”

In regards to claim 15, DiLillo discloses;” The electrical box assembly of Claim 14, wherein the aperture is formed in one of the at least one sidewalls or the end wall (Fig. 1 (shown)).”

Allowable Subject Matter
Claims 6-7, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17-20 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 17 with the allowable feature being:” A method of manufacturing an electrical box assembly comprising the steps of: molding a box structure in a first shot of a molding process, an aperture formed through one of the walls for providing access to the interior of the box structure; molding an aperture cover over the aperture of the box structure in a second shot of the molding process.”
Therefore, claim 17 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847